Mr. Justice Clark delivered the opinion of the court. The writ of error in this case brings up for review the action of the Municipal Court of Chicago in denying a motion to vacate a judgment entered by confession on a lease, and to permit the defendant to interpose a defense. The s,ame question is involved as in ease No. 16327 between the same parties and upon the same lease. An opinion was filed by Branch D of this court on March 25, 1912, in that case. (168 Ill. App. 573.) For the reasons stated therein we think the judgment should be reversed and the cause remanded, which is accordingly done with directions to the Municipal Court to vacate the judgment and permit the defendant to make defense. Reversed and remanded with directions.